Citation Nr: 0723443	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-22 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for colon cancer as a 
result of exposure to ionizing radiation.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1950 to May 
1954.  The veteran also served in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In March 2007, the veteran testified at a hearing before the 
Board.  Prior to the hearing but after the certification of 
the appeal, the veteran's representative submitted a private 
audiologic assessment.  Thereafter, the veteran submitted a 
statement in which he waived RO consideration of the 
evidence.  See 38 C.F.R. § 20.1304(c) (2006).  Thus, the 
Board will consider such evidence in the adjudication of this 
appeal.


FINDINGS OF FACT

1.  The veteran does not have right ear hearing impairment 
for VA purposes.

2.  The veteran does not have left ear hearing loss or 
tinnitus that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the service connection 
claims for hearing loss and tinnitus has been accomplished.  
Through a January 2005 notice letter, the RO notified the 
veteran and his representative of the information and 
evidence needed to substantiate his claims.  By a March 2006 
notice letter, the RO provided the veteran with the criteria 
for assigning a disability rating and an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice may not have been provided until 
after the RO initially adjudicated the veteran's claims, the 
claims were properly re-adjudicated in October 2006, which 
followed the adequate notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).

The Board also finds that the January 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The veteran was also told to send in any evidence in his 
possession that pertained to the claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
hearing loss and tinnitus claims.  The veteran's service 
medical records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Center (VAMC) in Indianapolis, Indiana.  Private treatment 
records from Bloomington Hospital and Clarian Health Partners 
have also been obtained.  In November 2005, the veteran was 
provided a VA examination in relation to the claims, the 
report of which is of record.  Furthermore, the veteran was 
afforded a hearing before the Board in March 2007, the 
transcript of which is also of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2006).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran contends that he developed hearing loss and 
tinnitus as a result of numerous flights in aircraft during 
his active service in the United States Air Force.  He 
alleges that he had noise exposure from the engines while 
flying to various locations primarily in C-119s.  This in 
turn resulted in his current problems with hearing and 
ringing in his ears.  The veteran also asserts that he had 
left ear hearing loss prior to military service and that it 
was aggravated by the noise exposure of the flights.

In this case, service connection is not warranted for 
aggravation of a preexisting disability.  Veterans are 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b).  Thus, there is a rebuttable 
presumption of soundness unless a condition is "noted."

The veteran's entrance examination is negative for 
significant abnormalities of the ears or ear drums.  Testing 
reflected normal hearing with whispered voice results of 
15/15 bilaterally.  See Smith v. Derwinski, 2 Vet. App. 137, 
140 (1992).  Therefore, impaired hearing was not noted at 
entrance into service and the veteran is presumed to have 
been in sound condition at entrance into active military 
service.  The veteran testified that he was told by someone 
in service that his left ear was not as good as his right 
ear.  He also believes that his left ear was worse prior to 
service.  These statements do not constitute clear and 
unmistakable evidence to rebut the presumption of soundness.  
The United States Court of Appeals for Veterans Claims has 
described the clear and unmistakable standard as an onerous 
one consisting of evidence that is undebatable.  See Cotant 
v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 
12 Vet. App. 254, 258 (1999).  Given the normal hearing 
results on the entrance examination, it is not undebatable 
that the veteran had preexisting hearing impairment or 
tinnitus.  Consequently, the Board finds that presumption of 
soundness has not been rebutted.

The veteran's remaining service medical records reveal no 
diagnosis of hearing loss or tinnitus.  There were also no 
documented complaints or symptoms relating to hearing loss or 
tinnitus; nor any documented instances of noise exposure.  
The veteran's separation examination was also normal 
concerning his hearing.  Whispered voice testing again was 
15/15 bilaterally.  There is no evidence and the veteran has 
not contended that he experienced hearing-related problems 
subsequently on any active duty training while serving in a 
Reserve component.  Notwithstanding these facts, the absence 
of in-service evidence of hearing loss is not fatal to a 
claim for service connection.  Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).

A review of the post-service medical records reveals that the 
veteran underwent VA examination in November 1954, several 
months after his separation from active service.  His hearing 
was found to be normal and there were no hearing-related 
complaints or symptoms.  There are no other medical records 
relating to the veteran's hearing loss or tinnitus from that 
time until he was afforded a VA audiologic examination in 
November 2005.

In that examination report, the examiner provided a diagnosis 
of hearing loss in the left ear and bilateral tinnitus.  
Hearing in the right ear was clinically normal.  Audiometric 
test results demonstrated impaired hearing for VA purposes in 
the left ear only.  The veteran did not have right ear 
hearing impairment as defined by 38 C.F.R. § 3.385.  
Regarding a link between the veteran's current otic 
disabilities and his military service, the examiner gave the 
opinion that it was less likely than not that the veteran's 
left ear hearing loss or bilateral tinnitus was caused by or 
a result of noise trauma in military service.  The examiner 
reasoned that it was unlikely that only the left ear would be 
affected by noise exposure to both ears as the veteran 
attests (engine noise from in-service flights).  The examiner 
also stated that the type of hearing loss that the veteran 
has in the left ear is not typically caused by noise 
exposure, but rather by an explosion, congenital loss, tumor, 
virus, or medication, none of which was reported by the 
veteran.  Finally, the examiner also relied on the separation 
examination that revealed normal hearing, normal ears, and no 
complaints of any hearing-related problems.

The veteran submitted a private audiologic assessment, dated 
in January 2007, from Clarian Health Partners.  The veteran 
was diagnosed with asymmetrical sensorineural hearing loss, 
the left significantly worse than the right.  The assessment 
was presented as a graphical representation of audiometric 
data.  Although there was a diagnosis for right ear hearing 
loss, the results appear to fall short of the audiometric 
levels set forth in 38 C.F.R. § 3.385.  Additionally, word 
recognition for the right ear was 100 percent, although there 
is no indication that the word recognition scores were 
obtained by use of the Maryland CNC Test as required by 
38 C.F.R. § 3.385.  In the remarks section of the assessment, 
the examiner stated that the veteran complained of left ear 
hearing loss and left ear tinnitus.  It was noted by the 
examiner that the veteran had a history of noise exposure in 
service and that he had left ear hearing loss before service.

The Board accords substantial probative value to the November 
2005 VA examiner's opinion regarding the lack of a nexus 
between the veteran's current left ear hearing loss or 
bilateral tinnitus and active military service.  The opinion 
is competent as it was provided by an expert and it was based 
on a review of the entire record.  The examiner is persuasive 
because he provides a convincing rationale and points to the 
objective evidence of record indicating normal hearing and 
lack of hearing-related complaints at separation from active 
military service.  The Board finds little value in the 
private assessment.  It does not actually contain a nexus 
opinion regarding the claims.  The remarks merely restate 
that the veteran had alleged noise exposure in service, which 
was already known.  The examiner did not provide a reason for 
stating that left ear hearing loss existed before service.  
It is apparent that the claims file was not reviewed and that 
the history was reported by the veteran.  In any event, the 
private examiner did not opine one way or the other regarding 
a relationship between the veteran's hearing loss or tinnitus 
and his time in military service.  Thus, the January 2007 
assessment does not constitute nexus evidence in the 
veteran's favor.

Therefore, based on the November 2005 VA examination and 
opinion, and the normal hearing results at the veteran's 
separation examination and at the November 1954 VA 
examination shortly thereafter, the Board finds that service 
connection for hearing loss and tinnitus is not warranted.

The Board also notes that there is no objective evidence that 
sensorineural hearing loss manifested to a compensable degree 
within one year of the veteran's separation from service.  As 
noted above, hearing loss is not shown until several decades 
after the veteran's separation from the military, with the 
first diagnosis in November 2005.  Significantly, the 
November 1954 VA examination, which was administered 
approximately six months after separation from active 
service, did not indicate sensorineural hearing loss.  Thus, 
service connection is not warranted for hearing loss on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claims of service 
connection for hearing loss and tinnitus.  While the Board 
does not doubt the sincerity of the veteran's belief that his 
otic disabilities are related to his time in service, as a 
lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the etiology of a 
current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For all the foregoing reasons, the Board finds that the 
claims of service connection for hearing loss and tinnitus 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The veteran contends that he should be awarded service 
connection for colon cancer as a result of exposure to 
ionizing radiation during military service.  Primarily, he 
alleges that he was exposed to residual fall-out from nuclear 
weapons testing while he was stationed at Nellis Air Force 
Base in Nevada.  He also states that he may have been exposed 
to radiation when he visited Hiroshima, Japan during his 
military service while stationed in that country.  The 
veteran believes that the alleged radiation exposure caused 
his colon cancer.

In addition to the principles of direct service connection, 
claims of service connection by radiation-exposed veterans 
may be granted based on the presumptive provisions set forth 
in 38 C.F.R. § 3.309(d).  See 38 U.S.C.A. § 1112(c).  Also, a 
separate procedural framework for development of claims based 
on exposure to ionizing radiation is set forth in 38 C.F.R. 
§ 3.311 (2006).

In this case, the veteran does not qualify for presumptive 
service connection.  Although he has been diagnosed with a 
presumptive disease in colon cancer, he is not a "radiation-
exposed veteran" as defined by regulation.  See 38 C.F.R. 
§ 3.309(d)(3)(i).  (A radiation-exposed veteran is one who 
participated in a radiation-risk activity while serving on 
active duty, or while serving during a period of active duty 
for training or inactive duty for training.  "Radiation-risk 
activity" means onsite participation in a test involving the 
atmospheric detonation of a nuclear device; participation in 
the United States occupation of Hiroshima or Nagasaki, Japan, 
from August 6, 1945 to July 1, 1946; certain instances 
involving prisoners of war in Japan; and service during 
certain periods in Paducah, Kentucky, Portsmouth, Ohio, Oak 
Ridge, Tennessee, and Amchitka Island, Alaska.  38 C.F.R. 
§ 3.309(d)(3)(ii).)

The veteran did not participate in a radiation-risk activity 
as defined, nor has he contended such.  Although he asserts 
that he was exposed to radiation from nuclear bomb testing 
and the atomic bomb site in Hiroshima, the veteran 
acknowledges he did not "participate" in either activity as 
contemplated by section 3.309.  He states that he was at 
Nellis Air Force Base from August 1950 to April 1952 and not 
at the actual testing site.  Personnel records confirm that 
he was not present at an atmospheric nuclear test site or 
performing official military duties in direct support of a 
nuclear test.  See 38 C.F.R. § 3.309(d)(3)(iv).  The records 
indicate that the veteran was stationed at Nellis Air Force 
Base from September 1950 to March 1952 and that he was an 
accounting clerk.  Also, the personnel records show that the 
veteran was assigned to Japan from May 1952 to May 1954.  
Even assuming the veteran visited Hiroshima at that time, it 
would have been some six years after the period of occupation 
of Hiroshima ended.  Because the veteran did not participate 
in a radiation-risk activity he is not a radiation-exposed 
veteran.  Therefore, the provisions of presumptive service 
connection for diseases specific to radiation-exposed 
veterans are not for application.

Although the presumptive service connection provisions do not 
apply, the veteran's claim falls within the bounds of the 
procedural development of 38 C.F.R. § 3.311.  Here, the 
veteran has developed a listed "radiogenic disease" in 
colon cancer.  See 38 C.F.R. § 3.311(b)(2).  It also became 
manifest 5 years or more after the alleged radiation 
exposure, as required by 38 C.F.R. § 3.311(b)(5).  (The 
evidence shows that the veteran was first diagnosed with 
colon cancer in 1985.)  Given the manifestation of a 
radiogenic disease with the appropriate timeframe, the 
regulation then calls for the RO to request dose information 
and to obtain a dose assessment for the veteran.  See 
38 C.F.R. § 3.311(a).

For claims involving atmospheric nuclear weapons test 
participation and the occupation of Hiroshima and Nagasaki, 
dose data will be requested from the Department of Defense.  
38 C.F.R. § 3.311(a)(2)(i), (ii).  As discussed above, the 
veteran was not involved in either of those situations.  If 
he were, his claim would fall under the presumptive service 
connection provisions of 38 C.F.R. § 3.309.  Put another way, 
subsections (i) and (ii) of section 3.311(a)(2) cannot be 
applicable when a claim involves a disease listed as both a 
disease specific to radiation-exposed veterans and a 
radiogenic disease.  Therefore, his claim is covered by 
38 C.F.R. § 3.311(a)(2)(iii) for "other exposure claims."

For other exposure claims, a request will be made for any 
available records concerning the veteran's exposure to 
radiation.  The RO accomplished this step by requesting dose 
information and receiving responses from the Air Force 
Medical Support Agency and the Defense Threat Reduction 
Agency.  The Board notes that both agencies found no record 
of radiation exposure for the veteran.  In addition to the 
dose information requests, the regulation compels the 
forwarding of all records pertaining to the veteran's 
radiation dose in service to the Under Secretary for Health.  
He or she will be responsible for the preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  The regulation 
does not require definitive evidence of ionizing radiation 
exposure prior to review by the Under Secretary for Health.  
A dose assessment is required in all claims where it is 
merely contended that a radiogenic disease is the result of 
exposure to ionizing radiation in service.  See 38 C.F.R. 
§ 3.311(a)(1) (emphasis added); see also Hilkert v. West, 
12 Vet. App. 145, 148 (1999); Wandel v. West, 11 Vet. 
App. 200, 204 (1998).  Because this procedure was not 
followed, the Board finds that further development in this 
case is warranted and a remand is necessary in order to give 
the veteran every consideration with respect to the present 
appeal and to accord him due process of law.  

Accordingly, all of the available records concerning the 
veteran's exposure to radiation are to be forwarded to the 
Under Secretary for Health, who will be responsible for 
preparation of a dose estimate.  If it is then determined 
that the veteran was exposed to ionizing radiation as a 
result of his claimed activities then, before its 
adjudication, the claim must be referred to the Under 
Secretary of Benefits for further consideration in accordance 
with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(b)(1).  
This regulation indicates that the Under Secretary for 
Benefits will make a determination as to whether it is at 
least as likely as not that the veteran's colon cancer 
resulted from exposure to radiation in service.  38 C.F.R. 
§ 3.311(c)(1)(i).

Accordingly, this issue is REMANDED for the following 
actions:

1.  In accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii), forward the veteran's 
records concerning his contended 
radiation exposure, including any service 
records, his statements regarding 
radiation exposure, the March 2007 
hearing transcript, and the letters from 
the Air Force Medical Support Agency and 
the Defense Threat Reduction Agency, to 
the Under Secretary for Health, for 
preparation of a dose estimate, to the 
extent feasible.  (If a specific estimate 
cannot be made, a range of possible doses 
should be provided.)  If more information 
from the veteran is required regarding 
specifics of his alleged exposure, 
including proximity to, or duration of 
exposure at, the test site in Nevada or 
the bomb site in Japan, he should be 
contacted and asked to provide the 
information.

2.  If the above-requested development 
results in a positive dose estimate, 
refer the claim to the Under Secretary 
for Benefits for consideration under 
38 C.F.R. § 3.311(c).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for colon cancer.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the colon 
cancer issue the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This issue must be afforded expeditious treatment to the 
extent allowable.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).  Under 38 U.S.C.A. § 7252 (West 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


